DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-8 are pending.  This is the first office action on the merits.



Information Disclosure Statement 
The Information Disclosure Statement filed 9/20/2019 has been reviewed. 


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.     


Election/Restrictions
Applicant’s election of the species of ethyl perfluorobutyl ether as the fluorinated compound, glycerin as moisturizing agent, acrylate copolymers as gelling agent and non-woven web as type of mask sheet in the reply filed on February 10, 2021 is acknowledged.  

Claims 1-8 are examined on their merits in light of the elected species.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 7 recites the broad recitation “acrylic gelling agents”, and the claim also recites “such as acrylate copolymers, acrylate/C10-30 alkyl acrylate crosspolymers or sodium acrylate, gum-like gelling agents, such as xanthan gum or cellulose gum, and carbomers.” which is the narrower statement of the range/limitation.  Claim 7 also recites the broad recitation “gum-like gelling agents”, and the claim also recites “such as xanthan gum or cellulose gum” which is the narrower statement of the range/limitation.   
Regarding claim 7, these broad and then narrow phrases renders the claim indefinite because it is unclear whether these limitations following the word preferably are part of the claimed invention.  See MPEP § 2173.05(d).  The intended scope of claim 7 is unclear because it is unclear what is called for.  For the purposes of this office action claim 7 will be interpreted using the broader phrases as the limitation. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0108611 (9/30/2015)(9/20/2019 IDS) in view of Hasenoehrl et al. US 2004/0242097 (12/2/2004) and Wang et al. “Comparing the Effect of Biosurfactant and Chemical Surfactant on Bubble Hydrodynamics in a Flotation Column”, Water Science and Technology, 2013, vol. 68, no. 4, pages 783-790 (9/20/2019 IDS).       


KR teaches that the fluorine compound can be ethyl perfluorobutyl ether as called for in instant claim 5.  Ethyl perfluorobutyl ether is a fluorine compound as called for in instant claim 1.  KR teaches that the fluorine compounds can be present in an amount of about 0.01 to 20 wt%.  (See KR claim 3).  0.01 to 20 wt% overlaps with the 0.01 to 320 wt% of fluorinated compound called for in instant claim 4.  
KR teaches an acrylate copolymer as a gelling agent which is present in an amount of about 0.01 to 5 wt%. (See KR claims 3 and 6).   Acrylate copolymer is the elected species and is called for in instant claim 7.  0.01 to 5 wt% overlaps exactly with the 0.01 5 wt% of a gelling agent called for in instant claim 4.  
KR teaches a moisturizer of glycerin as called for in instant claim 6 and teaches that the moisturizer is present in an amount of about 1 to about 10% wt. (See KR claims 3 and 7). 1 to about 10% wt overlaps with the 1-20 wt% of a moisturizing agent called for in instant claim 4.  KR teaches that there can be about 30 to 98 wt% purified water. (See KR claim 3).  30 to 98 wt% purified water overlaps with 55 to 90 wt% of purified water called for in instant claim 4.

Hasenoehrl teaches an article that contains a fibrous, non-woven web and having a personal care composition associated with this web. The present invention relates to disposable, personal care articles useful for cleansing and/or treating the skin. (See Abstract and [0002]).  Hasenoehrl teaches that a non-woven web is very useful for cleansing skin and particularly suitable for a disposable article. (See [0006]).  A non-woven web is called for in instant claim 8.  
Hasenoehrl teaches that its sheets or “webs” offer many opportunities for producing engineered materials having selected characteristics. The type of fibers, the length of staple fibers, and the layering of fibers can be varied as desired to produce desired functional characteristics of the sheet.  The sheets have the advantage of being flexible and customizable.
In addition to flexibility the fibrous non-woven web provides advantages when combine with a cleansing or treatment composition in the form of the combined action of the fibrous non-woven web and a treatment or cleansing composition in terms of highly desirable in addition to providing a surface which can advantageously feel soft or textured, provide unique cleansing, exfoliating, treating and/or lathering benefits when combined with treatment compositions of the present invention. See [0128]).  

It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made making the KR mask sheet type composition to use a non-woven web as taught by Hasenoehrl in order to have a surface which can advantageously feel soft or textured, provide unique cleansing, exfoliating, treating and/or lathering benefits as taught by Hasenoehrl.  
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made making the KR mask sheet type composition to use only saponin as a biosurfactant and to have no chemical surfactants in order to have the significant effect on bubble formation for ideal lathering and cleansing as taught by Wang. 
Conclusion
No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616